Citation Nr: 1546868	
Decision Date: 11/05/15    Archive Date: 11/13/15

DOCKET NO.  14-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability, to include posttraumatic stress disorder (PTSD), major depression, and anxiety.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Jack L. Cox, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of service connection for PTSD and entitlement to TDIU.  In June 2015, a Board hearing was held before the undersigned in Washington, D.C.  A transcript of the hearing is in the Veteran's record.  

Service connection for PTSD was initially denied by a June 1993 rating decision; the rating decision considered symptoms of anxiety and depression.  The claim of service connection for PTSD has been denied multiple times since; the most recent denial included consideration of major depression and blackouts.  The Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects psychiatric diagnoses of PTSD, major depression, and anxiety.  Accordingly, the matter of service connection for PTSD has been recharacterized to reflect a psychiatric disability, however diagnosed.  


FINDINGS OF FACT

1. An unappealed May 2007 rating decision denied reopening a claim of service connection for PTSD based essentially on a finding that a verifiable stressor was not shown.  

2. Evidence received since the May 2007 rating decision includes a July 2015 medical opinion by Dr. G.O. that tends to show that the Veteran's psychiatric disability may be related to sexual trauma in service; relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability; and raises a reasonable possibility of substantiating such claim.  


CONCLUSIONS OF LAW

1. The May 2007 rating decision which denied reopening a claim of service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.160, 20.302 (2015).  

2. New and material evidence has been received to reopen a claim of service connection for a variously diagnosed psychiatric disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) applies to the claim to reopen the matter of service connection for a variously diagnosed psychiatric disability.  However, inasmuch as this decision reopens the claim, there is no reason to belabor the impact of the VCAA on the matter, as any VCAA-mandated duty omission is harmless.  

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

As noted above, the initial denial of service connection for PTSD was by a June 1993 rating decision based essentially on findings that a chronic psychiatric disability was not manifested in service or within the first postservice year, a verifiable stressor was not shown, and her psychiatric disabilities other than PTSD were not shown to be related to service.  The Veteran did not file a timely appeal of the June 1993 decision.  Additional evidence that became of record within a year following the denial consisted of an April 1994 VA psychiatric evaluation report, which contained the Veteran's reiteration of an alleged personal assault against her in service and a diagnosis of major depressive episode, recurrent.  As the April 1994 VA psychiatric evaluation report was not of record in June 1993, it is new.  However, the evaluation report contains evidence that is cumulative or redundant of evidence considered in the June 1993 rating decision.  Thus, the April 1994 psychiatric evaluation report is not new and material evidence.  Consequently, the June 1993 rating decision denying her claim of service connection for PTSD is final.  38 U.S.C.A. § 7105; see Buie v. Shinseki, 24 Vet. App. 242 (2010).  

The Veteran's subsequent applications to reopen the claim of service for PTSD were denied by rating decisions of the RO, and became final.  Most recently, a May 2007 rating reopened and denied the claim of service connection for PTSD based essentially on findings that a chronic psychiatric disability was not manifested in service or within the first postservice year, a verifiable stressor was not shown, and her psychiatric disabilities other than PTSD were not shown to be related to service.  New and material evidence was not received within the year following the May 2007 denial.  Consequently, the May 2007 rating decision is final.  

Evidence received since the May 2007 rating decision includes a July 2015 opinion by G.O., M.D., the Veteran's VA primary care physician, which indicates that the Veteran "has suffered Sexual Trauma and Post Traumatic Stress Disorder that is likely related to her Military Service."  The Board observes that if a PTSD claim is based on in-service personal assault, evidence in records from mental health counseling centers, hospitals, or physicians may corroborate the Veteran's account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated.  Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  In this case, Dr. G.O.'s July 2015 opinion considered by itself or in connection with other evidence of record, relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, to include PTSD, and raises a reasonable possibility of substantiating such claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Accordingly, the Board finds such evidence is new and material, and that the claim must be reopened.  


ORDER

The claim of service connection for a variously diagnosed psychiatric disability, to include PTSD, major depression, and anxiety is reopened.  


REMAND

Having reopened the Veteran's claim of service connection for a psychiatric disorder, the Board must now determine whether the reopened claim may be granted on the merits, de novo.  Based on review of the record, the Board finds that further development is needed for proper adjudication of the reopened claim.  

The July 2015 opinion by Dr. G.O. indicates that the Veteran's PTSD is likely related to her service/personal assault therein.  Because Dr. G.O.'s opinion is conclusory in nature and not supported by an adequate rationale, it is inadequate for adjudication purposes.  Consequently, a remand for a VA examination and addendum opinion is necessary.  

The most recent records of VA treatment are from April 2014.  The record reflects that the Veteran receives ongoing VA treatment for her psychiatric disability.  Any updated records of VA treatment she has received for her psychiatric disability are constructively of record and pertinent to her claims, and must be secured.  

A January 2007 VA examination report notes that the Veteran receives benefits from the Social Security Administration (SSA) based on major depressive disorder.  Medical records considered in connection with that denial are constructively of record, may contain relevant information, and must be secured.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  

As the matter of entitlement to a TDIU rating is inextricably intertwined with the claim of service connection for a variously diagnosed psychiatric disability, consideration of the appeal seeking a TDIU rating is deferred pending resolution of the service connection claim.  Currently, the only service-connected disability is a low back disorder which appears to have last been evaluated by VA in December 2007.  A current VA lumbar spine examination which addresses functional loss caused by this disability is warranted.

Accordingly, the case is REMANDED for the following action:

1. Please furnish to the Veteran a VA Form 21-8940, to enable her to file a formal application for a TDIU.

2. The AOJ should secure for the record from SSA a copy of their determination on the Veteran's claim for SSA disability benefits and copies of all medical records considered in connection with such determination.  If such records are unavailable, it should be so noted for the record (with an explanation of the reasons why they are unavailable).  

3. The AOJ should secure any and all medical records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for her psychiatric disability since April 2014.  

4. Thereafter, the AOJ must arrange for a VA examination by a psychiatrist or psychologist to determine the nature and likely etiology of the Veteran's psychiatric disability.  The entire record (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on a review of the record, and examination of the Veteran, the examiner should provide opinions that respond to the following:  

(a) Please identify (by medical diagnosis) each psychiatric disability entity found (or shown by the record, to include diagnoses of PTSD, depression, and anxiety shown in VA treatment records).  

(b) Please identify the likely etiology for each psychiatric disability entity diagnosed.  Specifically:
      
(i) is it at least as likely as not (i.e., a 50% or better probability) that such is related to the Veteran's service (to include as related to an alleged personal assault in 1976)?
(ii) is it at least as likely as not (i.e., a 50% or better probability) that such is caused by the Veteran's service-connected back disability?  
(iii) is it at least as likely as not (i.e., a 50% or better probability) that such is aggravated by the Veteran's service-connected back disability?  

(c) If a psychosis (e.g., schizophrenia) is diagnosed, is it at least as likely as not (i.e., a 50% or better probability) that such became manifested within the first year following the Veteran's discharge from service in March 1977?

The examiner must explain the rationale for all opinions, and specifically state any factors/stressors related to each psychiatric disability entity diagnosed.  

5. Thereafter, arrange to have the appellant scheduled for VA orthopedic and neurological examinations for purposes of assessing the severity of the service-connected disability of her lumbar spine.  The examiner(s) should review the claims file in connection with the examinations, and all tests, studies, and evaluations deemed necessary should be conducted.  The examiner should fully describe functional impairment due to the service-connected low back disorder and should render an opinion, based upon his or her best medical judgment, as to the extent to which the appellant experiences functional impairment.

A complete rationale for all opinions should be provided.

6.  The AOJ should then review the record and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and her representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


